Name: Commission Regulation ( EEC ) No 194/92 of 28 January 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 1 . 92 Official Journal of the European Communities No L 21 /17 COMMISSION REGULATION (EEC) No 194/92 of 28 January 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article . 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2 OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 21 / 18 Official Journal of the European Communities 30 . 1 . 92 ANNEX Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 37,85 1591 299,73 77,28 263,53 8916 28,99 58186 87,03 26,95 1.20 0702 00 10 0702 00 90 \ Tomatoes 87,33 3672 691,46 178,29 607,95 20569 66,88 134233 200,79 62,17 1.30 0703 10 19 Onions (other than seed) 22,32 938 176,77 45,58 155,42 5258 17,09 34316 51,33 15,89 1.40 0703 20 00 Garlic 204,65 8605 1 620,27 417,78 1 424,57 48198 156,72 314542 470,50 145,70 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 10 ex 0704 10 90 \ Cauliflowers 57,67 2425 456,58 117,73 401,44 13582 44,16 88 637 132,58 41,05 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 1 1 735 41,29 82719 124,09 37,72 1.80 0704 90 10 l White cabbages and red cab ­bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 105,90 4453 838,42 216,18 737,16 24940 81,09 162763 243,46 75,39 1.100 ex 0704 90 90 Chinese cabbage 56,17 2362 444,76 114,68 391,04 13230 43,01 86340 129,15 39,99 1.110 0705 11 10 0705 11 90 I Cabbage lettuce (head lettuce) 85,79 3607 679,20 175,13 597,17 20204 65,69 131 853 197,23 61,07 1.120 ex 0705 29 00 Endives 87,53 3680 693,04 178,69 609,33 20616 67,03 134539 201,25 62,32 1.130 ex 0706 1 0 00 Carrots 39,76 1671 314,79 81,16 276,77 9364 30,44 61 111 91,41 28,30 1.140 ex 0706 90 90 Radishes 78,34 3294 620,25 159,92 545,33 18450 59,99 120408 180,11 55,77 1.150 0707 00 1 1 0707 00 19 I Cucumbers 156,19 6567 1 236,61 318,85 1 087,25 36785 119,61 240062 359,09 111,20 1.160 0708 10 10 0708 10 90 I Peas (Pisum sativum) 299,49 12593 2371,11 611,38 2084,73 70534 229,34 460302 688,53 213,22 1.17b Beans : 1.170.1 0708 20 10 0708 20 90 I Beans (Vigna spp., Phaseolusspp.) 122,69 5159 971,39 250,47 854,06 28896 93,95 188 575 282,07 87,35 1.170.2 0708 20 10 0708 20 90 I Beans (Phaseolus ssp., vulga ­ris var. Compressus Savi) 151,22 6358 1197,26 308,71 1 052,66 35615 115,80 232424 347,66 107,66 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 166,88 7017 1321,22 340,67 1 161,65 39302 127,79 256488 383,66 118,81 1.200 Asparagus : I \ \ 1 1.200.1 ex 0709 20 00  green 473,86 19925 3751,62 967,34 3298,4? 1 1 1 600 362,87 728 297 1 089,41 337,35 1.200.2 ex 0709 20 00  other 532,18 22360 4220,06 1 085,85 3707,39 123459 407,29 817679 1 223,75 377,80 1.210 0709 30 00 Aubergines (egg-plants) 137,95 5800 1 092,20 281,62 960,29 32490 105,64 212029 317,16 98,21 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 58,45 2457 462,75 119,32 406,86 13765 44,76 89 834 134,37 41,61 1.230 0709 51 30 l Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 118,70 4991 939,78 242,32 826,27 27956 90,90 182439 272,89 84,50 1.250 0709 90 50 Fennel 60,76 2555 481,11 124,05 423,00 14311 46,53 93398 139,70 43,26 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1 041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 37,08 1559 293,62 75,71 258,16 8734 28,40 57001 85,26 26,40 2.30 ex 0804 30 00 Pineapples, fresh 57,82 2431 457,82 118,04 402,53 13619 44,28 88877 132,94 41,16 2.40 ex 0804 40 10 ex 0804 40 90 I Avocados, fresh 96,53 4059 764,28 197,06 671,97 22735 73,92 148 369 221,93 68,72 30. 1 . 92 Official Journal of the European Communities No L 21 /19 Code CN code l Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 172,62 7258 1 366,66 352,38 1 201,59 40654 132,19 265308 396,85 122,89 2.60 Sweet oranges, fresh : \ \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 70,81 2977 560,66 144,56 492,94 16678 54,23 108841 162,80 50,41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 35,87 1508 284,01 73,23 249,71 8448 27,47 55135 82,47 25,53 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 24,40 1026 193,22 49,82 169,88 5747 18,68 37510 56,11 17,37 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 70,07 2946 554,75 143,04 487,75 16502 53,65 107693 161,09 49,88 2.70.2 ex 0805 20 30  Monreales and Satsumas 37,18 1563 294,41 75,91 258,85 8757 28,47 57153 85,49 26,47 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,95 2782 520,88 135,03 460,23 15059 50,50 101001 152,17 46,36 2.70.4 ex 0805 20 70 ex 0805 20 90 1  Tangerines and others 94,58 3976 748,79 193,07 658,35 22274 72,42 145362 217,43 67,33 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 48,05 2020 380,49 98,10 334,53 11318 36,80 73864 110,48 34,21 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 102,61 4314 812,42 209,48 714,30 24167 78,58 157715 235,91 73,05 2.90 Grapefruit, fresh : 230.1 ex 0805 40 00  white 29,42 1237 232,95 60,06 204,82 6929 22,53 45224 67,64 20,94 2.90.2 ex 0805 40 00  pink 56,65 2382 448,53 115,65 394,35 13342 43,38 87072 130,24 40,33 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 177,69 7471 1 406,83 362,74 1236,91 41 849 136,07 273107 408,52 126,50 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 40,64 1709 321,82 82,98 282,95 9573 31,12 62475 93,45 28,93 2.120.2 ex 0807 10 90  other 179,07 7529 1417,76 365,56 1 246,52 42174 137,13 275228 411,69 127,49 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 72,22 3037 571,83 147,44 502,76 17010 55,31 111009 166,05 51,42 2.140 Pears 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 146,08 6142 1 156,60 298,22 1016,90 34405 111,87 224529 335,85 104,00 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 76,71 3225 607,33 156,59 533,97 18066 58,74 117900 176,36 54,61 2.150 0809 10 00 Apricots 94,98 3993 751,97 193,89 661,14 22369 72,73 145979 218,36 67,62 2.160 0809 20 10 0809 20 90 1 Cherries 150,60 6316 1 191,32 306,73 1 046,98 35352 115,24 231706 345,46 108,06 2.170 ex 0809 30 00 Peaches 99,16 4169 785,06 202,42 690,24 23353 75,93 152403 227,97 70,59 No L 21 /20 Official Journal of the European Communities 30. 1 . 92 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfis Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 149,64 6292 1 184,78 305,49 1041,68 35244 114,59 230000 344,04 106,54 2.190 0809 40 11 0809 40 19 Plums 147,54 6204 1 168,14 301,20 1027,05 34748 112,98 226769 339,21 105,04 2.200 0810 10 10 0810 10 90 Strawberries 464,17 19517 3674,89 947,56 3231,04 109318 355,45 713402 1067,13 330,46 2.205 0810 20 10 Raspberries 888,32 37353 7032^4 1813,42 6183,50 209210 680,26 1365295 2042,26 632,42 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 104,68 4401 828,79 213,70 728,69 24654 80,16 160892 240,66 74,52 2.230 ex 0810 90 80 Pomegranates 69,71 2931 551,95 142,31 485,29 16419 53,38 107150 160,27 49,63 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 84,09 3536 665,77 171,66 585,35 19804 64,39 129245 193,33 59,86 2.250 ex 0810 90 30 Lychees 139,14 5850 1 101,59 284,04 968,54 32769 106,55 213851 319,88 99,05